Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, l. 2 (and claims 2-9 dependent from claim 1), the recitation of “the system” is vague, indefinite, and confusing for lack of antecedent basis because it is not clear if “the system” is referring back to “A system” in line 1 or “a rack system” in ll. 1-2.
Claim 1, ll. 3-4 (and claims 2-9 dependent from claim 1), the recitation of “a substantially planar, substantially parallelogram H-shaped cubic panel (first panel)” is vague, indefinite, and confusing.  How can a panel be all of substantially “planar,” “parallelogram,” “H-shaped,” and “cubic”?  Those terms appear to be mutually exclusive and it is not seen how a single panel could be all of those things at the same time.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 and claims 2-9 dependent from claim 1 recite the broad recitation “(first panel),” and the claim also recites “a substantially planar, substantially parallelogram H-shaped cubic panel” which is the narrower statement of the range/limitation.  Therefore, it is not clear if Applicants are reciting the broad “first panel” or the narrow “a substantially planar, substantially parallelogram H-shaped cubic panel” in order to limit the claim.
Claim 1, l. 6 (and claims 2-9 dependent from claim 1), the recitation of “a second opposing edge (second edge)” is vague, indefinite, and confusing because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 and claims 2-9 dependent from claim 1 recite the broad recitation “(second edge),” and the claim also recites “a second opposing edge” which is the narrower statement of the range/limitation.  Therefore, it is not clear if Applicants are reciting the broad “second edge” or the narrow “a second opposing edge” in order to limit the claim.
Claim 1, ll. 9-10 (and claims 2-9 dependent from claim 1), the recitation of “a substantially planar, substantially parallelogram C-shaped cubic panel (second panel)” is vague, indefinite, and confusing.  How can a panel be all of substantially “planar,” “parallelogram,” “C-shaped,” and “cubic”?  Those terms appear to be mutually exclusive and it is not seen how a single panel could be all of those things at the same time.
In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 and claims 2-9 dependent from claim 1 recite the broad recitation “(second panel),” and the claim also recites “a substantially planar, substantially parallelogram C-shaped cubic panel” which is the narrower statement of the range/limitation.  Therefore, it is not clear if Applicants are reciting the broad “first panel” or the narrow “a substantially planar, substantially parallelogram C-shaped cubic panel” in order to limit the claim.
Claim 10, l. 2 (and claims 11-18 dependent from claim 10), the recitation of “the system” is vague, indefinite, and confusing for lack of antecedent basis because it is not clear if “the system” is referring back to “A system” in line 1 or “a rack system” in ll. 1-2.
Claim 10, ll. 3-4 (and claims 2-9 dependent from claim 10), the recitation of “a substantially planar, substantially parallelogram Pi-shaped cubic panel (first panel)” is vague, indefinite, and confusing.  How can a panel be all of substantially “planar,” “parallelogram,” “Pi-shaped,” and “cubic”?  Those terms appear to be mutually exclusive and it is not seen how a single panel could be all of those things at the same time.
In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 and claims 11-18 dependent from claim 10 recite the broad recitation “(first panel),” and the claim also recites “a substantially planar, substantially parallelogram Pi-shaped cubic panel” which is the narrower statement of the range/limitation.  Therefore, it is not clear if Applicants are reciting the broad “first panel” or the narrow “a substantially planar, substantially parallelogram Pi-shaped cubic panel” in order to limit the claim.
Claim 10, l. 6 (and claims 11-18 dependent from claim 10), the recitation of “a second opposing edge (second edge)” is vague, indefinite, and confusing because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 and claims 11-18 dependent from claim 10 recite the broad recitation “(second edge),” and the claim also recites “a second opposing edge” which is the narrower statement of the range/limitation.  Therefore, it is not clear if Applicants are reciting the broad “second edge” or the narrow “a second opposing edge” in order to limit the claim.
Claim 10, ll. 11-12 (and claims 11-18 dependent from claim 10), the recitation of “a substantially planar, substantially parallelogram C-shaped cubic panel (second panel)” is vague, indefinite, and confusing.  How can a panel be all of substantially “planar,” “parallelogram,” “C-shaped,” and “cubic”?  Those terms appear to be mutually exclusive and it is not seen how a single panel could be all of those things at the same time.
In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 and claims 11-18 dependent from claim 10 recite the broad recitation “(second panel),” and the claim also recites “a substantially planar, substantially parallelogram C-shaped cubic panel” which is the narrower statement of the range/limitation.  Therefore, it is not clear if Applicants are reciting the broad “first panel” or the narrow “a substantially planar, substantially parallelogram C-shaped cubic panel” in order to limit the claim.
Claim 3, line 4, “the respective edge” lacks antecedent basis within the claim. It is therefore, not clear as to what “the respective edge” refers.
Claim 16, line 4, “each of the lip portions” lacks antecedent basis within the claim. It is therefore, not clear as to what “each of the lip portions” refers.
Claim 16, line 4, “each of the first and second protruding channel stops” lacks antecedent basis within the claim. It is therefore, not clear as to what “each of the first and second protruding channel stops” refers.
Claim 17, line 6, “the second portion” lacks antecedent basis within the claim. It is therefore, not clear as to what “the second portion” refers.

  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,742,004 to Guyon et al.   Guyon et al. discloses, Fig. 13 for example, a system for joining electronic equipment housings together in a rack system, the system comprising:
a first substantially planar, substantially parallelogram H-shaped cubic panel (first panel), (along right side of 110a where 21 attaches), comprising
a first edge,
a second opposing edge (second edge),
a first U-shaped channel on the first edge, (where 27 is inserted),
a second U-shaped channel on the second edge, (opposite edge);
and a second substantially planar, substantially parallelogram C-shaped cubic panel (second panel), (21) comprising
a first U-shaped lip channel, (right side of 21), adapted to slidingly engage and mate with the first U-shaped channel on the first edge of the first panel, and
a second U-shaped lip channel, (left side of 21), adapted to slidingly engage and mate with the second U-shaped channel on the second edge of the first panel.
As to claims 2-5, Guyon et al. discloses the second height is less than the first height re the channel within which 27 is inserted with a length of the lip portion (lip portion 27) being just less than the depth of the U-shaped channel. 
 As to claims 6-9, either of the first and second panels of Guyon et al. can and may be attached to or made a part of a housing.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurvitz et al. 5,476,699.   Hurvitz et al. discloses, Figs. 3-5 for example, a system for joining electronic equipment housings together in a rack system, the system comprising:
a first substantially planar, substantially parallelogram H-shaped cubic panel (first panel) 48, comprising
a first edge,
a second opposing edge (second edge),
a first U-shaped channel on the first edge 46,
a second U-shaped channel on the second edge 46’, 
and a second substantially planar, substantially parallelogram C-shaped cubic panel 42, comprising
a first U-shaped lip channel 16, adapted to slidingly engage and mate with the first U-shaped channel on the first edge of the first panel, and
a second U-shaped lip channel 16’, adapted to slidingly engage and mate with the second U-shaped channel on the second edge of the first panel.
As to claims 2-5, Hurvitz et al. discloses the second height is less than the first height re the channel within which 20, 20’ is inserted with a length of the lip portion 20, 20’ being just less than the depth of the U-shaped channel, (see Fig. 5 relationship between 20 and 18). 
 As to claims 6-9, either of the first and second panels of Hurvitz et al. can and may be attached to or made a part of a housing.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcolongo 3,552,817.   Marcolongo discloses, Figs. 3-5 for example, a system for joining electronic equipment housings together in a rack system, the system comprising:
a first substantially planar, substantially parallelogram Pi-shaped cubic panel (first panel), (right side of Fig. 1 housing) comprising
a first edge, (along 2’),
an opposing second edge (second opposite edge),
a first protruding channel stop (upper projection extending from right side of housing) placed a first distance away from, and substantially parallel to, the first edge,
a second protruding channel stop (lower projection extending from right side of housing) placed a second distance away from, and substantially parallel to, the second edge; and
a second substantially planar, substantially parallelogram C-shaped cubic panel (left side of Fig. 1 housing) comprising
a first U-shaped lip channel (along 3’) adapted to slidingly engage and mate with the first protruding channel stop and the first edge of the first panel, and
a second U-shaped lip channel (along opposite 3’) adapted to slidingly engage and mate with the second protruding channel stop and the second edge of the first panel.
As to claim 11, a lip portion adapted to slidingly engage and fit onto respective first and second protruding channel stops is that portion of 3’ which engages with the protruding channel stop.

As to claim 16, each of the lip portions includes an inner surface that interfaces with respective ones of the first and second protruding channel stops, and wherein each of the lip portions comprise a second surface having a second width dimension substantially equal to the first width dimension.
 As to claim 17, a depth of the U-shaped channel that is substantially equal to the first height, (height between projection and outer edge), such that the portion of the first panel that corresponds to the first height fits in a slidingly engagingly manner within the U-shaped channel

Double Patenting
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




                                                              /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               

MS
March 22, 2022